 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 1 of 11 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

GOLA GUNN,

      Plaintiff,
                                                     CASE NO.:
v.

FAMILY DOLLAR STORES OF
FLORIDA, LLC,

      Defendant.
                            /


     DEFENDANT, FAMILY DOLLAR STORES OF FLORIDA, LLC’S
                   NOTICE OF REMOVAL

      Defendant,    FAMILY         DOLLAR   STORES        OF     FLORIDA,    LLC

(hereinafter, “Defendant” or “Family Dollar”), by and through its undersigned

counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby removes this

action from the Circuit Court for the Fifth Judicial Circuit, in and for Marion

County, Florida, to the United States District Court for the Middle District of

Florida, Ocala Division, on the following grounds:

                                   BACKGROUND

      1.     On or about July 16, 2021, Gola Gunn (“Plaintiff”) filed her initial

Complaint, styled Gola Gunn vs. Dollar Tree Stores, Inc., Case No.: 21-CA-1322

(“Complaint”) in the Circuit Court of the Fifth Judicial Circuit in and for Marion

County, Florida (“State Court”).


                                        1
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 2 of 11 PageID 2




      2.     On July 22, 2021, Plaintiff served her Summons and Complaint on

Dollar Tree Stores, Inc., through its agent for service of process, a copy of which

is attached hereto.

      3.     On August 15, 2021, Plaintiff filed her Amended Complaint styled

Gola Gunn vs. Family Dollar Stores of Florida, LLC, Case No.: 21-CA-1322

(“Amended Complaint”) in the State Court, and emailed a courtesy copy of the

Amended Complaint to counsel for Family Dollar.

      4.     On August 16, 2021, counsel for Family Dollar accepted service of the

Amended Complaint on behalf of Family Dollar.

      5.     A response from Family Dollar to Plaintiff’s Amended Complaint is

not yet due to be filed. In an email on August 16, 2021, counsel for Plaintiff

agreed “to [Family Dollar’s] responsive pleading being due by August 30, 2021.”

      6.     There is jurisdiction over this removed action pursuant to 28 U.S.C.

§ 1441, because this action originally could have been filed in this Court pursuant

to 28 U.S.C. § 1332. Specifically, this Court has jurisdiction over this civil action

because there is the requisite diversity of citizenship between the Plaintiff and

Defendant, and the amount in controversy exceeds $75,000, exclusive of

interests and costs.

                           AMOUNT IN CONTROVERSY

      7.     Pursuant to 28 U.S.C. § 1332(a), the amount in controversy in this

action exceeds the sum or value of $75,000, exclusive of interest and costs.



                                         2
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 3 of 11 PageID 3




      8.     Plaintiff’s Amended Complaint does not set forth a specific amount

of damages. Instead, in her Amended Complaint, Plaintiff alleges, “[t]his is an

action for damages that exceeds the sum of THIRTY THOUSAND DOLLARS

($30,000.00), exclusive of costs, interest and attorneys’ fees.” (Am. Compl. at ¶

1). And Plaintiff further alleges:

             As a direct and proximate result of the negligence of Defendant, Plaintiff
             suffered bodily injury resulting in pain and suffering, disability,
             disfigurement, permanent and significant scarring, mental anguish, loss of
             the capacity for the enjoyment of life, expense of hospitalization, medical
             and nursing care and treatment, loss of earning, loss of the ability to earn
             money, and aggravation of previously existing condition. The losses are
             either permanent or continuing and Plaintiff will suffer the losses in the
             future.
(Am. Compl. at ¶¶ 11, 17).


      9.     However, on February 11, 2021, Plaintiff’s counsel sent Family Dollar

a pre-suit demand letter that included Plaintiff’s medical records and bills, and a

summary of Plaintiff’s medical charges (“Demand Packet”).                    Based on

information in the Demand Packet, Plaintiff’s estimated damages at the time of

this removal total at least $1,530,584.50.

      10.    According to Plaintiff’s Demand Packet, Plaintiff sustained a right

shoulder full thickness supraspinatus tear, biceps tendinosis, labral tear, for

which she underwent various treatment, including right shoulder surgery.

Medical charges as of the date of the Demand Packet totaled $24,104.50.

Plaintiff asserted that “[g]iven the nature of her injuries and the amount of pain

that she continues to suffer, it is medically certain that Ms. Gunn will require


                                           3
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 4 of 11 PageID 4




additional medical treatment in the future to mitigate her injuries.” In addition,

Plaintiff calculated past and future pain and suffering as follows:

      400 days since the incident x $10/hour x 16 hours per day
      = $64,000.00

      24.7 years [life expectancy] x 365 days/year x 16 hours/day x $10/hr
      = $1,442,480.00

But Plaintiff demanded only $1,000,000.00 to settle her claim.               Plaintiff’s

estimated damages at the time of this removal are at least $1,530,584.50. A

copy of the February 11, 2021 demand letter is attached hereto as Exhibit “B”.

      11.    “Where, as here, the plaintiff has not pled a specific amount of

damages, the removing defendant must prove by a preponderance of the evidence

that the amount in controversy exceeds the jurisdictional requirement.”

Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001).

      12.    A pre-suit demand letter “supported by documented medical bills

and specific medical diagnoses [ ]...may be sufficient to plausibly allege that the

amount in controversy exceeds $75,000.” Hernandez v. Burlington Coat Factory

of Fla., LLC, No. 2:15-CV-403-FTM-29CM, 2015 WL 5008863, at *2 (M.D. Fla.

Aug. 20, 2015) (citing Scott v. Home Depot U.S.A., Inc., No. 11-62426-CIV, 2012

WL 86986, at *3 (S.D. Fla. Jan. 11, 2012)). In Thompson v. Columbia Sussex

Corp., 2:16-CV-435-FTM-29CM, 2016 WL 6134868, at *3 (M.D. Fla. Oct. 21,

2016), the Court found:

             Here, Plaintiffs’ pre-suit demand not only references medical bills
             totaling $67,000, it also lists three medically-diagnosed conditions
             (arm fracture, facial contusions, and shoulder strain), resulting in
             13% upper extremity impairment and 8% “whole person”

                                          4
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 5 of 11 PageID 5




            impairment. Accordingly, the Court finds that Plaintiffs’ pre-suit
            demand credibly supports the conclusion that the value of Mrs.
            Thompson’s claim exceeded $75,000 at the time of removal. Id.; see
            also Moraguez v. Walgreen Co., No. 6:15-CV-1579-ORL-28TBS,
            2015 WL 7863008, at *2 (M.D. Fla. Dec. 3, 2015).

      13.   “[T]he district court must determine whether it had subject matter

jurisdiction at the time of removal. That is, events occurring after removal which

may reduce the damages recoverable below the amount in controversy

requirement do not oust the district court’s jurisdiction.” Poore v. Am.-Amicable

Life Ins. Co. of Texas, 218 F.3d 1287, 1290-91 (11th Cir. 2000) (overruled in part

on other grounds). “It therefore logically follows that subject matter jurisdiction

is not defeated simply because the parties might anticipate a future reduction in

recoverable damages.” Henry v. K-Mart Corp., No. 8:10-CV-2105-T-33MAP,

2010 WL 5113558, at *4 (M.D. Fla. Dec. 9, 2010) (“Because Henry is, at the time

of removal, entitled to seek $78,856.64 in medical expenses (regardless of a

future set off), K–Mart has met its burden in establishing the required amount in

controversy for federal subject matter jurisdiction. Therefore, the Court denies

the motion to remand.”).

      14.   “Plaintiff’s refusal to stipulate or admit that she is not seeking

damages in excess of the requisite amount should be considered when assessing

the amount in controversy.” Devore v. Howmedica Osteonics Corp., 658 F. Supp.

2d 1372, 1380 (M.D. Fla. 2009).

      15.   While settlement offers do not automatically establish the amount in

controversy for purposes of diversity jurisdiction, courts may analyze for whether


                                         5
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 6 of 11 PageID 6




the demand letter merely reflects puffing and posturing, or whether the letter

provides specific information to support the Plaintiff’s claim for damages. See

Lamb v. State Farm Fire Mut. Auto. Ins. Co., 3:10-CV-615-J-32JRK, 2010 WL

6790539, at *2 (M.D. Fla. Nov. 5, 2010) (“courts have analyzed whether demand

letters merely ‘reflect puffing and posturing,’ or whether they provide ‘specific

information to support the plaintiff’s claim for damages’ and thus offer a

‘reasonable assessment of the value of [the] claim.’”).

      16.    A defendant’s notice of removal may assert the amount in

controversy if the complaint seeks (a) non-monetary relief or (b) a money

judgment and the State practice permits recovery in excess of the amount

demanded. 28 U.S.C. § 1446(c)(2)(A)(ii). As the Supreme Court has held, the

notice “need only include a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co. v.

Owens, 135 S. Ct. 547, 554 (2014); see also Mangano v. Garden Fresh

Restaurant Corp., Case No. 2:15-cv-477-FtM-99MRM, 2015 WL 5953346, at *1

(M.D. Fla. Oct. 13, 2015) (“A Notice of Removal must plausibly allege the

jurisdictional amount, not prove the amount”) (citing Dart, 135 S. Ct. at 554).

Although Plaintiff has not alleged in the Complaint that the amount in

controversy exceeds $75,000.00, the Court is entitled to rely on its judicial

experience and common sense in determining that a cause of action is likely to

exceed $75,000.00 and therefore meets the jurisdictional limits of the Court.

Defendant’s allegations to establish jurisdiction can be “combined with

                                         6
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 7 of 11 PageID 7




reasonable    deductions,      reasonable         inferences,   or   other   reasonable

extrapolations.” Pretka v. Kolter City Plaza Two, Inc., 608 F.3d 744, 754 (11th

Cir. 2010). Defendant is not required to prove the amount in controversy beyond

all doubt or to banish all uncertainty about it. Id.

      17.    Taken together, the damages alleged in Plaintiff’s Complaint, and the

claims set forth in Plaintiff’s Demand Packet establish, by a preponderance of the

evidence, that the amount in controversy in this action exceeds the sum or value

of $75,000, exclusive of interest and costs; thus, this Court has subject matter

jurisdiction at the time of removal, pursuant to 28 U.S.C § 1332(a).



                            DIVERSITY OF CITIZENSHIP

      18.    Pursuant to 28 U.S.C. § 1332(a)(1), the matter in controversy is

between citizens of different States.

      19.    Plaintiff is a citizen of Florida.

      20.    Family Dollar is a citizen of Delaware and North Carolina.

      21.    For diversity purposes, citizenship is equivalent to “domicile.”

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002). “A person’s

domicile is the place of his true, fixed, and permanent home and principal

establishment, and to which he has the intention of returning whenever he is

absent therefrom.” Id. at 1257-58. See also Diller v. Heartland AG Group of

Springfield, Inc., 5:10-CV-672-OC-34TBS, 2011 WL 13295824, at *3 (M.D. Fla.

Sept. 28, 2011). To discern intent, the Court may consider factors including

                                            7
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 8 of 11 PageID 8




“home ownership, driver’s license, voting registration, location of family, location

of business and where taxes are paid.” Turner v. Penn. Lumbermen’s Mut. Fire

Ins. Co., No. 3:07-cv-374-J-32TEM, 2007 WL 3104930, at *4 (M.D. Fla. Oct. 22,

2007); see Juvelis v. Snider, 68 F.3d 648, 654 (3d Cir. 1995) (“Persuasive

evidence of intent can include establishment of a home, place of employment,

location of assets, and registration of car, and, generally, centering one’s

business, domestic, social, and civic life in a jurisdiction.”); see also McCormick,

293 F.3d at 1258.

      22.   Plaintiff’s Amended Complaint does not allege her place of

citizenship, but does allege that “Plaintiff, GOLA GUNN, is a natural person

residing in Marion County, Florida” (Compl. ¶ 2), and medical records produced

in Plaintiff’s Demand Packet consistently reflect an Ocala, Florida address for

Plaintiff. In addition, Plaintiff’s Demand Packet reflects her date of birth as

(08/xx/1959).    Based on Plaintiff’s date of birth, Family Dollar was able to

conduct a Westlaw search, through which Family Dollar located property tax,

voter’s registration, and vehicle registration information for Plaintiff. All of the

Westlaw information reflects that Plaintiff has a Florida address, and

demonstrates that Plaintiff’s true, fixed, and permanent home and principal

establishment, to which she has the intention of returning whenever she is

absent, is the State of Florida. As such, for purposes of removal, Plaintiff is a

citizen of Florida.   The Westlaw search information is attached hereto as

Composite Exhibit “C”.

                                         8
 Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 9 of 11 PageID 9




      23.    Family Dollar is a citizen of Delaware and North Carolina. Family

Dollar Stores of Florida, LLC is a single-member limited liability company

organized under the laws of the Commonwealth of Virginia. The sole member of

Family Dollar Stores of Florida, LLC is Family Dollar Stores, Inc. Family Dollar

Stores, Inc. is incorporated in the State of Delaware and its principal place of

business is in Matthews, North Carolina.

      24.    Thus, tracing through the layers of members, Defendant’s members’

citizenship all trace back to Family Dollar Stores, Inc., a corporation organized

and existing under the laws of the Delaware with its principal place of business in

North Carolina. See D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra,

661 F.3d 124, 126 (1st Cir. 2011); Meyerson v. Harrah's E. Chicago Casino, 299

F.3d 616, 617 (7th Cir. 2002); Bright House Networks, LLC v. Pinellas Cnty., No.

8:14-CV-1237-T-33TBM, 2014 WL 3867809, at *3 (M.D. Fla. Aug. 6, 2014).

Defendant has disclosed the citizenship of each and all of its members, as well as

the citizenship of each member of Defendant’s limited liability company

members. Underwriters at Lloyd's, London v. Osting-Schwinn, 613 F.3d 1079,

1092 (11th Cir. 2010); Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (holding that "a limited liability

company is a citizen of any state of which a member of the company is a citizen").

Defendant does not have any members located in the State of Florida or that are

citizens of the State of Florida.

      25.    Complete diversity of citizenship exists because Plaintiff is not a

                                        9
Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 10 of 11 PageID 10




citizen of the same states as Defendant. See 28 U.S.C. § 1332(a). Accordingly, this

Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).

                           PROCEDURAL COMPLIANCE

      26.    This Court has original jurisdiction of this civil action because the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between citizens of different States. See 28 U.S.C. § 1332(a)(1) .

      27.    This Notice of Removal is timely because it was filed within thirty

days after being served with a copy of the pleading setting forth the claim for

relief upon which this action is based. See 28 U.S.C. § 1446(b).

      28.    Removal to the Ocala Division of this Court is appropriate under

Local Rules 1.04(a) because the action was filed in Marion County, Florida.

      29.    As required by 28 U.S.C. § 1446(a) and Local Rule 1.06(b), true and

correct copies of all of the process, pleadings, orders and papers on file with the

State Court in this action are attached hereto as Composite Exhibit “A”.

      30.    Pursuant to 28 U.S.C. § 1446(d), notice of this Notice of Removal is

being provided to Plaintiff and the State Court Clerk contemporaneously with the

filing of this Notice of Removal with this Court.



                remainder of page intentionally left blank




                                         10
Case 5:21-cv-00423-JSM-PRL Document 1 Filed 08/23/21 Page 11 of 11 PageID 11




        WHEREFORE, Defendant, FAMILY DOLLAR STORES OF FLORIDA,

LLC, by and through its undersigned counsel, respectfully notices the removal of

this action now pending against it in the Circuit Court of the Fifth Judicial Circuit

in and for Marion County, Florida, Case No. 21-CA-1322 to the United States

District Court for the Middle District of Florida, Ocala Division.

                                         Respectfully submitted
                                         HILL WARD HENDERSON

                                         /s/ Sherilee J. Samuel
                                         Sherilee J. Samuel (Fla. Bar No. 017499)
                                         sherilee.samuel@hwhlaw.com
                                         Lead Counsel
                                         Cory J. Person (Fla. Bar No. 32950)
                                         cory.person@hwhlaw.com
                                         Nicole D. Walsh (Fla. Bar No. 111961)
                                         nicole.walsh@hwhlaw.com
                                         3700 Bank of America Plaza
                                         101 East Kennedy Boulevard
                                         Tampa, FL 33602
                                         Ph. 813.221.3900
                                         Fax 813.221.2900
                                         Attorneys for Defendant Family Dollar


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has
been furnished via the CM/ECF to SAM BABBS III, ESQUIRE of Morgan &
Morgan, P.A., Attorneys for Plaintiff, at sbabbs@forthepeople.com and
brycewilliams@forthepeople.com on August 23, 2021.

                                          /s/ Sherilee J. Samuel
                                          HILL WARD HENDERSON
                                          Attorneys for Family Dollar Stores
                                          Of Florida, LLC.




15768799v1                               11
